Title: From George Washington to D’Estaing, 13 October 1789
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’

 
          
            Dear General,
            New-York, October 13th 1789
          
          I have been honored with the receipt of your letter of the 8th of June enclosing a list of Officers who wish to receive diplomas from the society of the Cincinnati.
          General Knox will forward to your Excellency, by the Count de Moustier, who is so obliging as to favor this letter with his care, Diplomas for the first forty five names on your list—he has sent to the Commandant of the Squadron, now at Boston, Diplomas for the Vicomte de Pontever Gien, Marquis de la Galisoniere, Monsieur de Durand de Braiye, and the Marquis de Traversay—and he hopes to obtain a sufficiency of Diplomas to complete your list, which he will transmit to you by the next Packet for France.
          I am assured that I shall add to your Excellencys satisfaction by telling you that the political circumstances of the United States are in so pleasing a train as to promise respectabillity to their Government, and happiness to our citizens.
          The opposition offered to the reform of our federal Constitution has in a great measure subsided, and there is every reason to predict political harmony and individual happiness to the States and Citizens of confederated America.
          The Revolution, announced by the intelligence from France, must be interesting to the Nations of the World in general, and is certainly of the greatest importance to the Country in which it has happened.
          I am persuaded I express the sentiments of my fellow-citizens, when I offer an earnest prayer that it may terminate in the permanent honor and happiness of your Government and People. with sentiments of respectful Affection and esteem, I have the honor to be, Dear General Your Most obedient Servant.
        